Exhibit 10.44

 

MATSON, INC.

RETIREMENT PLAN FOR OUTSIDE DIRECTORS

Amended, Renamed and Restated Effective June 29, 2012

 

ARTICLE I

 

ESTABLISHMENT AND PURPOSE

 

1.01.       Establishment of Plan.  Pursuant to a corporate reorganization,
Alexander & Baldwin, Inc., a Hawaii corporation incorporated in 1900 (“A&B”)
became a wholly-owned subsidiary of Alexander & Baldwin Holdings, Inc.
(“Holdings”) and Holdings assumed all the liabilities under the A&B Retirement
Plan for Outside Directors (the “Prior Plan”).  On the Distribution Date (as
defined below), Holdings effected a spin-off distribution of A & B II, Inc.
(renamed Alexander & Baldwin, Inc., a Hawaii corporation incorporated in 2012
(“New A&B”)) by distributing all of Holdings’ outstanding common stock in New
A&B to Holdings’ shareholders.  At that time, Holdings was renamed Matson, Inc.
(the “Company”) and New A&B assumed that portion of the liabilities under the
Prior Plan attributable to “New A&B Participants” (as defined in the Employee
Matters Agreement by and between the Company and New A&B dated as of June 8,
2012).  As plan sponsor, Holdings has adopted the amended, renamed and restated
Matson, Inc. Retirement Plan for Outside Directors (the “Plan”).  The Prior Plan
was originally established effective January 1, 1986, and the Prior Plan was
amended to freeze eligibility effective December 31, 2002, to freeze benefit
accruals as of December 31, 2004, and to discontinue health insurance coverage
after June 30, 2005.

 

1.02.       Purpose of Plan.  It is the purpose of this Plan to provide eligible
Directors with (a) retirement income benefits, and (b) certain post-retirement
health care insurance benefits for themselves and their eligible spouses at
group premium rates.  The Plan is intended to be exempt from the participation,
vesting, funding and fiduciary requirements of Title I of the Employee
Retirement Income Security Act of 1974 because it does not cover any “employee”
within the meaning of Section 3(6) of such Act.

 

Notwithstanding any Plan provision to the contrary, the Plan as amended, renamed
and restated effective June 29, 2012, is frozen with respect to eligibility and
all benefit accruals and no longer provides post-retirement health insurance
coverage under the Plan.  Matson intends to maintain the Plan as a nonqualified
deferred compensation plan until all benefits under the Plan have been paid,
provided such benefits are payable under the Plan’s terms, as amended.

 

ARTICLE II

 

DEFINITIONS

 

2.00.       “Actuarial Equivalent” means a form of benefit differing in time
period, or manner of payment from a specified benefit provided in the Plan, but
having the same present value when determined in accordance with generally
accepted actuarial practice and the rules contained in Appendix A of this Plan.

 

2.01.                     “Administrator” means the person described in
Section 7.01.

 

1

--------------------------------------------------------------------------------


 

2.02.       “Beneficiary” means the person or persons designated by the
Participant as such in accordance with the provisions of Section 4.03 and to
whom the benefit, if any, provided for in Section 4.03 is payable.

 

2.03.                     “Director” means a member of the Board of Directors of
Matson.

 

2.04.       “Distribution Date” shall mean June 29, 2012, or such later date as
Holdings distributes its interest in New A&B to Holdings’ shareholders.

 

2.05.       “Final Retainer” means the annual rate of cash retainer payable to
an Outside Director as of the earlier of the last date served as an Outside
Director or December 31, 2004.

 

2.06.       “Fixed Dollar Amount” for each Participant shall be the amount shown
on Exhibit A for the area in which the Participant resides as of the date the
Participant commences health care insurance coverage under Section 5.02.

 

2.07.       “Matson” means Matson, Inc., or any successor.

 

2.08.       “Outside Director” means a Director who (a) was an “Outside
Director” under the Prior Plan and (b) is not an employee of Matson or any
subsidiary of Matson.

 

2.09.       “Participant” means an Outside Director who is eligible to
participate in the Plan under the conditions of Section 3.01.

 

2.10.       “Plan” means the plan set forth in this document, as amended from
time to time.

 

2.11.       “Retirement Benefits” means the Retirement Income Benefits described
in Article IV and the Health Care Benefits described in Article V.

 

2.12.       “Retirement Date” means the later of the date the Participant ceases
to be a Director and the date the Participant attains age 65; provided, however,
that in no event shall a Participant’s Retirement Date be later than the date of
the first annual meeting of the shareholders of Matson occurring after the
Participant attains age 72.

 

2.13.       “Retirement Income” means fifty percent (50%) of the Participant’s
Final Retainer plus ten percent (10%) of the Participant’s Final Retainer for
each Year of Service in excess of five (5), but not in excess of one hundred
percent (100%) of the Participant’s Final Retainer after ten (10) Years of
Service.

 

2.14.       “Retirement Income Benefit” means the benefit defined in
Section 4.02

 

2.15.       “Spouse” means any individual who is legally married to a
Participant, except an individual separated from the Participant under a legal
separation decree.

 

2.16.       “Years of Service” means a 365-day period (or a fraction thereof) as
an Outside Director, whether or not consecutive, provided that no full or
partial Years of Service shall be credited for periods after December 31, 2004.

 

2

--------------------------------------------------------------------------------


 

ARTICLE III

 

ELIGIBILITY AND PARTICIPATION

 

3.01.       Eligibility.  A “Holdings Participant” (as defined in the Employee
Matters Agreement described in Section 1.01) who accrued a benefit under the
Prior Plan shall be eligible for the Retirement Benefits under this Plan, as
follows:

 

(a)           He or she shall be eligible for Retirement Income Benefits under
Article IV if he or she has at least five (5) Years of Service.

 

(b)           Prior to July 1, 2005, he or she shall be eligible for health care
insurance coverage under Article V if he or she has at least ten (10) Years of
Service, retires on or after January 1, 1992, and enrolls in Medicare Part B
coverage upon reaching age sixty-five (65).

 

(c)           Notwithstanding any Plan provisions to the contrary, all health
care insurance coverage under the Plan for all Outside Directors shall cease
after June 30, 2005.

 

ARTICLE IV

 

RETIREMENT INCOME BENEFIT

 

4.01.       Retirement.  A Participant shall be entitled to the Retirement
Income Benefit described in Section 4.02 upon the Participant’s Retirement
Date.  The Retirement Income Benefit shall be paid within thirty days of the
Participant’s Retirement Date.

 

4.02.       Retirement Income Benefit.  A Participant’s Retirement Income
Benefit shall be a lump sum payment which is the Actuarial Equivalent of the
Participant’s Retirement Income paid one twelfth monthly for the life of the
Participant with the first payment commencing on the Participant’s Retirement
Date.

 

4.03        Death Benefit.  In the event that a Participant dies prior to
his/her Retirement Date, such Participant’s Beneficiary shall be entitled to a
death benefit determined as of the day immediately prior to Participant’s death
equal to a lump sum payment which is the Actuarial Equivalent of the
Participant’s Retirement Income paid one twelfth monthly for the life of the
Participant with the first payment commencing on the later of the date the
Participant attains age 65 and the date of the Participant’s death.

 

Payment of this death benefit shall be made in a lump sum payment to the
Beneficiary within thirty days after the death of the Participant.  Each
Participant shall, at the time he/she becomes a Participant, designate one or
more persons as his/her Beneficiary for purposes of this Section 4.03.  The
designation shall be made in the form prescribed by the Administrator and shall
become effective when filed with the Administrator.  To be effective, the
beneficiary designation must be received by the Plan Administrator prior to the
date of the Participant’s death.  A Participant may from time to time change
his/her Beneficiary by filing a new designation form with the Administrator. 
Should the Participant die without having any effectively-designated surviving
Beneficiary, then the Beneficiary shall be the spouse of the Participant, if
then living.  If there is no surviving spouse, then the Beneficiary shall be the
Participant’s

 

3

--------------------------------------------------------------------------------


 

children, then living.  If there are no living children, then the Beneficiary
shall be the estate of the Participant.

 

4.04.       Vesting.  All Retirement Benefits payable under this Plan shall be
fully vested at all times.

 

ARTICLE V

 

HEALTH CARE BENEFITS

 

5.01.       Benefit Level.  A Participant who is eligible under
Section 3.01(b) shall have the right to elect health care insurance coverage for
himself or herself and for his or her Spouse. The amount paid by Matson toward
the cost of premiums on behalf of the Participant shall be a percentage of the
Fixed Dollar Amount based on the Participant’s Years of Service in accordance
with the following schedule:

 

 

 

Percentage of

 

Years of Service

 

Fixed Dollar Amount

 

 

 

 

 

less than 10

 

(not eligible)

 

10

 

50

%

11

 

60

%

12

 

70

%

13

 

80

%

14

 

90

%

15 or more

 

100

%

 

A Participant who elects to obtain health care insurance coverage for
himself/herself in accordance with Section 5.04 shall have the right to elect
health care insurance coverage for his or her Spouse through the same health
care provider, provided the Participant or Spouse pays the full cost of the
additional premiums for such Spouse’s coverage and provided further that the
Spouse elects Medicare Part B coverage upon reaching age sixty-five (65).

 

5.02.       Coverage and Payment Conditions.  Health care insurance coverage for
a Participant who has made the required election under Section 5.04 shall begin
on the first day of the month coinciding with or next following the later of
(a) the date the Participant attains age 65, or (b) the date the Participant
ceases to be an Outside Director. If the Participant elects coverage for his or
her Spouse, then such Spouse’s coverage shall begin on the later of (i) the date
the Spouse attains age 65, or (ii) the date the Participant’s applicable
coverage begins.  A Participant’s health care insurance coverage shall continue
until the earlier of the Participant’s death or the date upon which the
Participant ceases to pay any required premiums.  Health care insurance coverage
for the Participant’s Spouse shall continue until the earlier of (i) the death
of the covered Spouse, or (ii) the date on which the Participant or the
Participant’s Spouse fails to pay the required premiums.

 

Notwithstanding any Plan provisions to the contrary, no health care insurance
coverage shall be provided after June 30, 2005.

 

4

--------------------------------------------------------------------------------


 

5.03.       Income Tax Offset Benefit.  In an effort to offset approximately the
Federal and State income taxes payable by reason of the payments of health care
insurance premiums herein by Matson, a Participant who elects coverage under
Section 5.01 shall also receive a lump sum, payable annually, equal to
sixty-five percent (65%) of the portion of annual premiums paid by Matson.

 

5.04.       Required Elections.  Each Participant shall have the right to elect
to obtain health care insurance coverage through one or more health care
provider(s) selected by Matson.  Details of each of the health care insurance
coverages depend on the health care provider(s) selected and may vary from year
to year.  A Participant’s election to obtain health care insurance coverage
under this Plan, whether for himself or herself or for the Participant and his
or her Spouse, shall be made in writing in the manner prescribed by the
Administrator.  Such election must be made not later than forty-five (45) days
following the Participant’s applicable benefit commencement date under
Section 5.02.  If the Participant fails to make such election as required
herein, he or she shall be deemed to have waived health care benefits under the
Plan.  If the Participant fails to pay any required premiums, whether for
himself or herself or for his or her Spouse, such Participant or Spouse
coverage, as applicable, shall be terminated.

 

5.05.       Funding Policy.  Matson retains the right to enter into contracts
with one or more health care providers to provide any health care benefits under
this Plan and to replace such providers at any time.  Overages will be in the
form of Medicare supplements and may vary from year to year at Matson’s sole
discretion.  Overages provided under this Plan are secondary to Medicare and to
benefits provided through any other plans.

 

ARTICLE VI

 

PAYMENTS FROM THE PLAN

 

6.01.       Source of Payments.  All benefits payable under this Plan shall be
paid in cash from the general funds of Matson, and no trust account, escrow,
fiduciary relationship, or other security arrangement shall be established to
assure payment other than, at the option of Matson, an escrow account the
amounts in which remain subject to the claims of Matson’s general creditors in
the event of insolvency or bankruptcy.

 

6.02.       No Other Benefits.  Except as provided in Section 4.03, there are no
death benefits under the Plan, and no benefits are provided under this Plan to
anyone other than a Participant and, in the case of health care insurance
coverage, an eligible Spouse.

 

6.03.       Inalienability.  No Participant or beneficiary, or any other person
having or claiming to have any interest of any kind or character in or under
this Plan or in any of the deferred accounts or any part thereof or payment
therefrom shall have the right to sell, assign, transfer, convey, hypothecate,
anticipate, pledge or otherwise dispose of such interest; and to the extent
permitted by law, such interest shall not be subject to any liabilities or
obligations of the participant or to any bankruptcy proceedings, creditor
claims, attachment, garnishments, execution, levy or other legal process against
such Participant or his/her property.

 

5

--------------------------------------------------------------------------------


 

ARTICLE VII

 

ADMINISTRATION OF THE PLAN

 

7.01.       Administrator.  The Administrative Committee appointed by the Board
of Directors of Matson, or such other committee as is appointed by the Board of
Directors of Matson from time to time, shall be the Administrator of this Plan. 
The Administrator shall have full authority to administer the Plan.  The
Administrator shall have all of the powers granted by the Retirement Plan for
Employees of Matson to the Administrator of such Plan, and shall be subject to
the same procedures and limitations of authority.

 

7.02.       Claims Procedure.  The Administrator shall employ the claim
procedures as are applicable under the Retirement Plan for Employees of Matson.

 

ARTICLE VIII

 

AMENDMENT AND TERMINATION

 

8.01.       The Board of Directors of Matson reserves the right to amend,
modify, partially terminate, or completely terminate this Plan.  However, no
amendment, modification or termination shall reduce retroactively the benefits
of any Participant under this Plan below the level to which the Participant
would have been entitled if the Participant had ceased to be a Director on the
date of such amendment, modification or termination.

 

8.02.       Change In Control.  Upon the occurrence of a “Change In Control,” as
defined hereafter, the Plan shall immediately and automatically terminate.  Upon
such a termination, the interest of each Participant shall become due and
payable as described in sections 8.02(a) and 8.02(b) below; provided, however,
that, if the terms of the Change In Control provide, as a prerequisite to the
consummation of the Change In Control, that Matson’s responsibilities under this
Plan are to be assumed by the successor organization, then the Plan shall not
terminate and no lump-sum payment shall be made to any Participant.  For
purposes of this provision, a “Change In Control” shall mean a change in control
of Matson of a nature that would be required to be reported in response to
Item 6(e) of Schedule 14A of Regulation 14A promulgated under the Securities
Exchange Act of 1934, as amended (the “1934 Act”), whether or not Matson in fact
is required to comply with Regulation 14A thereunder; provided that, without
limitation, such a change in control shall be deemed to have occurred if:

 

(i)            any “person” (defined, for purposes of this Section 8.02, as such
term is used in Sections 13(d) and 14(d) of the 1934 Act) is or becomes the
“beneficial owner” (defined, for purposes of this Section 8.02, as defined in
Rule 13d-3 under the 1934 Act), directly or indirectly, of securities of Matson
representing 35% or more of the combined voting power of Matson’s then
outstanding securities;

 

(ii)           at least a majority of the Board of Directors of Matson ceases to
consist of (a) individuals who have served continuously on the Board of
Directors of Matson since June 29, 2012 and (b) new directors (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of Matson) whose election,
or nomination for election by Matson’s shareholders, was approved by a vote of
at least two-thirds of the directors then still in office who shall at that time
have served continuously on the Board of Directors of Matson since the
Distribution Date or whose election or nomination was previously so approved;

 

6

--------------------------------------------------------------------------------


 

(iii)          there is consummated a merger or consolidation of Matson or any
direct or indirect subsidiary of Matson with any other entity, other than (a) a
merger or consolidation immediately following which the individuals who comprise
the Board of Directors of Matson immediately prior thereto constitute at least a
majority of the board of directors of Matson, the entity surviving such merger
or consolidation or any parent thereof or (b) a merger or consolidation effected
to implement a recapitalization of Matson (or similar transaction) in which no
person is or becomes the beneficial owner, directly or indirectly, of securities
of Matson (not including in the securities beneficially owned by such person any
securities acquired directly from Matson or its affiliates) representing 35% or
more of the combined voting power of Matson’s then outstanding securities; or

 

(iv)          the stockholders of Matson approve a plan of complete liquidation
or dissolution of Matson or there is consummated an agreement for the sale or
disposition by Matson of all or substantially all of Matson’s assets, other than
a sale or disposition by Matson of all or substantially all of Matson’s assets
to an entity at least a majority of the board of directors of which or of any
parent thereof is comprised of individuals who comprised the Board of Directors
of Matson immediately prior to such sale or disposition.

 

Notwithstanding the foregoing, a Change In Control of Matson shall not be deemed
to have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the holders of the common
stock of Matson immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of Matson immediately
following such transaction or series of transactions.

 

(a)           Retirement Income Benefits.  Upon a Plan termination resulting
from a Change In Control, each Participant shall be paid his or her Retirement
Income Benefit within thirty (30) days of such termination.  The Retirement
Income Benefit shall be calculated as indicated in Section 4.02., and further
provided that it shall (i) be based on Years of Service determined as of the
date the Change In Control occurs and (ii) determined as though the Participant
ceased to be a Director as of the date of such Plan termination.

 

(b)           Health Care Benefits. Upon a Plan termination resulting from a
Change In Control, the successor organization shall continue to provide Health
Care Benefits under Article V to the following Outside Directors:  (i) Outside
Directors who were Outside Directors immediately prior to the Change In Control,
beginning with the applicable starting date under Section 5.02, and (ii) Outside
Directors for whom health care insurance coverage under the Plan had commenced
prior to the Change In Control.  The Health Care Benefits payable to the
foregoing Outside Directors shall be no less than the applicable percentages of
the Fixed Dollar Amount under Section 5.01 under the terms of the Plan that
existed immediately prior to the Change In Control, plus the income tax offset
benefits described in Section 5.03.

 

IN WITNESS WHEREOF, Matson, Inc. has caused this Amended, Renamed and Restated
Plan to be executed on its behalf by its duly authorized officers this day of
June, 2012.

 

 

 

 

MATSON, INC.

 

 

 

 

 

By

 

 

 

 

Its

 

 

 

 

 

 

By

 

 

 

 

Its

 

7

--------------------------------------------------------------------------------


 

APPENDIX A

 

Rules For Determining Lump Sum Benefits

 

When the terms of this Plan require the determination of a lump sum payment
which is the Actuarial Equivalent of any other benefit provided by this Plan,
the following rules shall apply to the calculation of such lump sum payment:

 

1.                                      The mortality table used shall be the
mortality table then in use by the Retirement Plan for Employees of Matson the
purpose of determining lump sum payments to participants of such plan who are
entitled to such payments.

 

2.                                      The discount rate shall be the after-tax
equivalent of the discount rate then in use by the Retirement Plan for Employees
of Matson for the purpose of determining lump sum payments to participants of
such plan who are entitled to such payments.  The after-tax equivalent rate
shall be determined by multiplying the discount rate in use by the Retirement
Plan for Employees of Matson by the excess of 100% over the tax effected
marginal tax rate declared by the Committee.

 

3.                                    The Committee shall declare the tax
effected marginal tax rate at the beginning of each calendar year.

 

4.                                    The effective marginal tax rate shall
apply to lump sum payments made at any time during such calendar year and may
not be changed during the year.

 

8

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

 

 

Fixed Dollar Amount

 

 

 

Hawaii*

 

Outside Hawaii*

 

 

 

 

 

 

 

Under age 65

 

$

135.80

 

$

324.69

 

Age 65 and Over

 

100.31

 

134.92

 

 

--------------------------------------------------------------------------------

*/  If a Participant receiving benefits changes residence between Hawaii and any
other area, the Company may in its discretion switch benefit coverage to
insurer(s) in the new area of residence and make the applicable adjustment in
the Fixed Dollar Amount.

 

9

--------------------------------------------------------------------------------